Citation Nr: 0002063
Decision Date: 01/27/00	Archive Date: 09/08/00

DOCKET NO. 98-02 986A              DATE JAN 27, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Manchester, New Hampshire

THE ISSUE

Entitlement to service connection for a lung disorder as due to an
undiagnosed illness.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on continuous active duty from June 1972 to June
1992.

This matter is currently before the Board of Veterans' Appeals (BVA
or Board) on appeal from a July 1997 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire.

FINDING OF FACT

The claim of entitlement to service connection for a lung disorder
as due to an undiagnosed illness is not plausible or capable of
substantiation.

CONCLUSION OF LAW

The claim of entitlement to service connection for a lung disorder
as due to an undiagnosed illness is not well-grounded. 38 U.S.C.A.
5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for a lung
disorder as due to an undiagnosed illness. 1  The legal question to
be answered initially is whether he has presented evidence of a
well-grounded claim; that is, a claim that is plausible. If he has
not presented a well-grounded claim, his appeal must fail with
respect to this claim and there is no duty to assist him further in
the development of this claim. 38 U.S.C.A. 5107(a). As will be
explained below, the Board finds that this claim is not well
grounded.
---------------------------------------------------------------

1 The veteran is service connected for rhinitis. 

- 2 -

The law provides that service connection may be granted for
disability resulting from disease or injury incurred in or
aggravated by service. 38 U.S.C.A.  1110, 1131 (West 1991); 38
C.F.R. 3.303 (1999). Service-connected disability compensation may
also be paid to any Persian Gulf veteran suffering from a chronic
disability resulting from an undiagnosed illness (or combination of
undiagnosed illnesses) that became manifest to a compensable degree
through the year 2001. 38 U.S.C.A. 1117 (West 1991); 38 C.F.R.
3.317 (1999).

However, "[a] determination of service connection requires a
finding of the existence of a current disability and a
determination of a relationship between that disability and an
injury or disease incurred in service." Watson v. Brown, 4 Vet.
App. 309, 314 (1993).

Three discrete types of evidence must be present in order for a
veteran's claim for benefits to be well grounded: (1) There must be
competent evidence of a current disability, usually shown by
medical diagnosis; (2) There must be evidence of incurrence or
aggravation of a disease or injury in service. This element may be
shown by lay or medical evidence; and (3) There must be competent
evidence of a nexus between the inservice injury or disease and the
current disability. Such a nexus must be shown by medical evidence.
Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997), cert. denied
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7
Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. 3.303(b)
are applicable where evidence, regardless of its date, shows that
a veteran had a chronic condition in service, or during an
applicable presumptive period, and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which under case law of the United States Court of Appeals for
Veterans Claims (Court), lay observation is competent.

If chronicity is not applicable, a claim may still be well grounded
on the basis of 38 C.F.R. 3.303(b) if the condition is noted during
service or during an applicable

- 3 -

presumptive period, and if competent evidence, either medical or
lay, depending on the circumstances, relates the present condition
to that symptomatology. Savage v. Gober, 10 Vet. App. 488, 498
(1997).

In the present case, the service medical records show that, on his
June 1972 entrance examination, the veteran reported that he
suffered from shortness of breath. He complained of a cold and an
upper respiratory infection in April 1975. No pertinent diagnosis
was made. In April 1976, he complained of a cold with symptoms of
a cough and was assessed as having an upper respiratory infection.
In December 1976, he was treated for coughing up mucous and was
again assessed with an upper respiratory infection.

Treatment was provided for upper respiratory infections in April
and June 1977, and in October 1977, the veteran complained of
dyspnea with a nonproductive cough. The latter impression was
pharyngitis.

He complained of a productive cough in January 1978. There was no
chest pain when coughing. The assessment was inflamed throat and
head cold. In February and December 1978, he complained of
coughing. The impression each time was an upper respiratory
infection. In January 1981, he was reported to have bronchitis.

The veteran complained of congested lungs and was assessed with a
viral upper respiratory infection in July 1983. A July 1983
radiographic report indicated that the veteran had chest tightness
and congestion and a fever over the prior five days. The X-ray
study revealed slight accentuation of the lung markings on both
sides probably due to bronchitis. No infiltration or congestion
changes were seen. In an October 1984 Report of Medical History,
the veteran complained of shortness of breath.

In January 1990, the veteran complained of cold symptoms. The
assessment was an upper respiratory infection. He complained of a
cold with symptoms of cough and tight chest in September 1990. The
assessment was sinusitis. He was treated for upper respiratory
problems and was diagnosed with bronchitis in September 1991

- 4 -

and an upper respiratory infection in January 1992. In March 1992,
he complained of a sore throat times five days with severe coughing
and severe sinus congestion. The assessment was viral syndrome.

In his May 1992 retirement Report of Medical History, the veteran
denied a history of asthma but stated that he did have shortness of
breath and a chronic cough. In the physician's summary section, the
examiner indicated that the veteran's symptoms were caused by
dyspnea with exertion which ceased when he stopped smoking three
years previously. The veteran was judged to be fine at the time of
examination with clinical evaluation disclosing normal lungs and
normal chest.

The veteran does have a current diagnosis for asthma. This disorder
was diagnosed on VA examination in December 1994 and again in VA
outpatient treatment records, dated in February and November 1995.
However, no examiner has linked this current disorder with the
appellant's active duty service, and the appellant has not
submitted any competent evidence otherwise suggesting such a nexus.
Rather, the only evidence presented by the veteran that tends to
show a connection between his lung disorder in service and his
current disability are his own statements. As the veteran is not
trained in the field of medicine these statements are not competent
evidence. Under such circumstances this claim is not well grounded.
Hence, this benefit is denied.

Furthermore, the Board finds that any claim pursuant to 38 C.F.R.
3.317, which relates to undiagnosed illnesses resulting from
service in the Persian Gulf, is also not well grounded and fails
because the veteran's lung disorder has been attributed to a known
clinical diagnosis, namely asthma. The regulations require that in
order to qualify as an undiagnosed illness, any respiratory
disorder (upper or lower) must not be attributed "by history,
physical examination, or laboratory test," to any known clinical
diagnosis. The December 1994 VA examination report relates the
veteran's lung disorder to asthma. Hence, the veteran's claimed
lung disorder is known and there is no "undiagnosed illness." 38
C.F.R. 3.317.

- 5 -

In reaching this decision the Board carefully considered the
statements of the veteran, and his sincere belief that he has a
lung disorder that is related to service. In this respect, on VA
examination in December 1994, the veteran indicated that
approximately five months following his return from the Persian
Gulf he began to experience a tight feeling in his chest. The
veteran, however, is a lay person who is untrained in the field of
medicine. As such, he is not competent to offer an opinion as to
the etiology of any current lung disorder. Espiritu v. Derwinski,
2 Vet. App. 492, 494 (1992) (lay testimony is not competent
evidence when the question presented requires specialized
knowledge).

Finally, with regard to the representative's request for an
additional examination, as the veteran has not presented a well-
grounded claim, the duty to assist him, to include an additional VA
compensation examination, does not arise. See Slater v. Brown, 9
Vet. App. 240 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996). The
United States Court of Appeals for the Federal Circuit held that
only a person who has submitted a well-grounded claim can be
determined to be a claimant for the purpose of invoking the duty to
assist provisions of 38 U.S.C.A. 5107(a). See Epps v. Gober, 126
F.3d 1464, 1468-69 (1997).

ORDER

Service connection for a lung disorder as due to an undiagnosed
illness is denied.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

- 6 -



